Citation Nr: 0833344	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-16 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected hypertension.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to February 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The medical evidence of record shows the veteran requires 
continuous medical to control hypertension, but does not show 
that his diastolic pressure readings are predominately 110 or 
more.

2.  The medical evidence of record does not show that the 
veteran's systolic pressure readings are predominately 200 or 
more.


CONCLUSION OF LAW

The criteria for evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The veteran's claim for entitlement to an 
initial evaluation in excess of 10 percent for his 
service-connected hypertension arises from his disagreement 
with the initial evaluation assigned following the grant of 
service connection.  Once service connection is granted, the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder all of the veteran's service medical records, as well 
as his identified VA and private medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the 
veteran has also been provided a VA examination to ascertain 
the severity of his service-connected hypertension.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Thus, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In this case, the veteran is seeking an initial disability 
rating in excess of 10 percent for his service-connected 
hypertension.  The veteran originally filed his claim in 
February 1973, but was denied for lack of a current 
diagnosis.  In October 2003, the veteran filed to reopen 
based on new and material evidence, but was denied.  He 
appealed this decision to the Board in December 2004, and the 
claim was remanded to the RO in October 2006.  In February 
2007, the RO granted the veteran service connection for 
hypertension and assigned him a 10 percent disability rating, 
effective from October 2003.  The veteran perfected his 
appeal as to the initial 10 percent evaluation in May 2007.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here because the current 
appeal is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for this disability.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Id. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time.  Id.  
  
Under Diagnostic Code 7101, hypertension warrants a 10 
percent evaluation with diastolic pressure predominantly 100 
or more, or systolic pressure predominantly 160 or more, or 
as the minimum evaluation for an individual with a history of 
diastolic pressure predominately 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is warranted with diastolic pressure predominantly 110 or 
more or a systolic pressure predominately 200 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101.

After a longitudinal review of the evidence of record, the 
Board concludes that a rating in excess of 10 percent is not 
warranted for the veteran's service-connected hypertension.  
The medical evidence of record indicates that the veteran 
takes medication for hypertension, with good control of his 
blood pressure.  Of the multiple blood pressure readings 
taken between February 1973 and February 2007, none included 
a diastolic pressure of 110, and none included a systolic 
pressure of 200.  In fact, the veteran's average blood 
pressure reading was 128/80.  Accordingly, the medical 
evidence of record does not show that the veteran's diastolic 
pressure readings are predominately 110 or more, or that the 
veteran's systolic pressure readings are predominately 200 or 
more at any time during the appeal period.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  A rating in excess of 10 
percent is provided for certain manifestations of 
hypertension but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required frequent hospitalization due to 
this service-connected disability, there is no evidence that 
hypertension has resulted in marked interference with 
employment.  Id.  Accordingly, the RO's failure to consider 
or to document its consideration of this section was not 
prejudicial to the veteran.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for 
hypertension is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


